PER CURIAM:
Larry Dion Hammond appeals his convictions on one count of conspiracy to distribute and possess with intent to distribute cocaine and two counts of possession with intent to distribute cocaine. Hammond argues that the district court erred by refusing to grant a mistrial after government witnesses, on two separate occasions, incidentally made improper references to his criminal record. The district court gave a curative instruction after the first objection, but declined to do so after the second so as not to highlight the improper testimony. Having considered the briefs and after reviewing the record, we doubt that the improper testimony substantially influenced the jury’s guilty verdicts, given the weight of the evidence. We also find no indication of prosecutorial misconduct in procuring the testimony. Furthermore, we find no abuse of the district court’s discretion in refusing to grant a mistrial.
AFFIRMED.